DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

2.	Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I)	Group I, Claims 1-26, drawn to an apparatus of a welding auxiliary joining part
II)	Group II, Claims 27-30, drawn to a method of component composite comprising of a first component and a welding auxiliary joining part

This application further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows and applicant is required to elect one species from the group below: 

Group A: number of clamping rings at the head underside
Species A-I: Species of claims 3 and 5 as described in paragraphs 14 and 105 and Figures 5-18 where more than one clamping ring is provided at the underside of the element head
Species A-II: Species of claim 10 as described in paragraph 73 and Figures 1-4 where only one clamping ring is provided at the otherwise flat underside

Group B: thickness of element head in the longitudinal direction of the punch shaft 
Species B-I: Species of claim 12 as shown in Figures 1-8 and 11-14 where the thickness of the element head is noticeably larger in the longitudinal direction of the punch shaft than in the portion of the groove than outside of the groove and the clamping ring and/or the stamping ring
Species A-II: Species of claim 5 as shown in Figures 9-10 and 15-18 where the thickness of the element head is identical in the longitudinal direction of the punch shaft than in the portion of the groove than outside of the groove and the clamping ring and/or the stamping ring

Applicant is required, in reply to this action, to first elect between invention groups I or II above, and then select a single species from group A and a single species from group B above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2 they lack the same or corresponding special technical 
SWENDRAK teaches a welding auxiliary joining part (resistance welding element 100) with which a welding connection is establishable between a first component (component 10) of poorly weldable material and a second component (component 20) of weldable material, which comprises the following features: 
a. a punch shaft (element shaft 110) which is punchingly pressable into the first component approximately rotation-free (Figures 1-3), which extends along a longitudinal axis of the welding auxiliary joining part (Paragraph 22; longitudinal central axis L) and which has an element head at a first axial end (Paragraph 120; element head 120) and a welding contact zone projecting in the axial direction from the punch shaft at a second axial end (Paragraph 25; molded weld projection 117), 
b. the element head (element head 120) extends radially beyond the punch shaft (Figure 1; Paragraph 22) and comprises a head upper side facing away from the shaft and a head underside facing towards the shaft (Figures 1-3; element head 120 contains a top portion facing away from element shaft 110 and a bottom portion facing the same direction as the shaft), which are connected to one another by means of a circumferential face which radially delimits the element head (Figures 1-3; top and bottom portions are directly connected and is also connected to sides which delimit the elemtn head), and in which 
c. the head underside comprises at least one first clamping ring (circumferential embossing ring 131) which extends around the punch shaft in a closed manner and projects axially in the direction of the punch shaft (Paragraph 6), 
cl. which is arranged at a first radial distance from the punch shaft (Figures 1-3), 
c2. which has a triangular-like cross-sectional shape (SWENDRAK Annotated Figure 3 Paragraph 29; wedge-shaped is triangular) which tapers in the axial direction of the punch shaft (Figures 1-3), and 

    PNG
    media_image1.png
    685
    506
    media_image1.png
    Greyscale

SWENDRAK Annotated Figure 3; Circumferential embossing ring 132 is shown to have triangular-like cross-sectional shape through the triangle drawn on it

c3. which is arranged at a side facing away from the punch shaft radially spaced from the circumferential face of the element head (Figures 1-3).

The existence of references demonstrating that one or more generic claims lack novelty establishes that the inventions do not relate to a single general inventive concept. As set forth in MPEP 1850:
The expression “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art…Whether or not any particular technical feature makes a "contribution” over the prior art, and therefore constitutes a “special technical feature”, should be considered with respect to novelty and inventive step. For example, a document discovered in the international 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently none of the claims are generic to the restrictions.
Applicant is required, in reply to this action, to elect a single inventive idea between inventions above.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
No call regarding the restriction was placed to applicant due to the complexity of the restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/F.J.W./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761